El Juez Asociado Señok Gókdova Dávila,
emitió la opinión del tribunal.
En 16 de marzo de 1930 falleció en Fajardo doña Josefina Yeve y Díaz, dejando ciertos bienes consistentes en va-rias fincas radicadas en los pueblos de Ceiba, Fajardo y Lu-quillo. José Vahara onde, administrador judicial de los bie-nes referidos, satisfizo al Tesoro Insular las contribuciones adeudadas al fallecimiento de la Sra. Veve y Díaz, correspon-dientes a los años 1928-29 y 1929-30, y además las corres-pondientes al año económico 1930-31.
En 18 de noviembre de 1933 los herederos en unión del administrador judicial, notificaron al Tesorero de. Puerto Rico la muerte de dicha señora, presentaron los recibos creditivos de haber sido pagada la contribución territorial hasta el año 1931, y solicitaron la liquidación de la contribución de heren-cia, que ofrecieron pagar, y la expedición del recibo corres-pondiente.
Negóse el Tesorero demandado a satisfacer los deseos de los peticionarios, fundando su negativa en que, de acuerdo con lo dispuesto por el artículo 5 de la Ley 99 de 1925 (pág. 791), titulada “Ley para modificar y ampliar la contribución sobre transmisión de bienes por herencia, y para otros fines”, dichos peticionarios tienen el deber de acompañar el último recibo de la contribución territorial, creditivo de haberse pa-gado las contribuciones adeudadas hasta el año 1933-34.
Basándose en esos hechos y en que la negativa del Te-*365sorero impide a los peticionarios pagar la contribución de herencia e inscribir sus bienes en el registro de la propiedad,, y en que es de urgente necesidad la inscripción para poder-los hipotecar y obtener los fondos necesarios a fin de hacer efectivo el pago de las contribuciones sobre la propiedad correspondiente a los años 1931-32, 1932-33 y 1933-34, los referidos peticionarios solicitaron de la Corte de Distrito de Humacao que por medio de un auto de mandamus ordenara al Tesorero que expidiera el recibo correspondiente a la con-tribución de herencia que ofrecieron pagar los interesados.
Oídas las partes, la corte inferior declaró con lugar la so-licitud de mandamus y ordenó al tesorero que procediese a liquidar el importe a satisfacer por concepto de contribución de herencia, recibiendo dicho importe en pago de la contribu-ción y expidiendo el recibo correspondiente.
De esta sentencia apeló el Tesorero, atribuyendo a la Corte sentenciadora tres errores que pueden condensarse en uno solo. Se alega que la corte de distrito erró al declarar insu-ficientes las razones aducidas por el apelante oponiéndose a la expedición de un auto de mandamus y al resolver que la Ley No. 99, de agosto 29 de 1925, únicamente exige el pago por los herederos de las contribuciones que pesan sobre los bienes relictos a la fecha de la muerte del causante.
La única cuestión a resolver en este caso ha sido abiertamente planteada por las alegaciones y la argumentación escrita de las partes interesadas. Los demandantes mantienen el criterio de que únicamente están obligados a pagar las contribuciones adeudadas al tiempo de ocurrir la defunción del causante; el demandado opina que deben pagarse todas las contribuciones adeudadas al tiempo de hacerse la notificación.
La corte sentenciadora entiende que de acuerdo con el ar-tículo 5 de la Ley No. 99 de 1925 es absolutamente claro que las contribuciones a pagar son únicamente las adeudadas én la fecha de la muerte del causante, las cuales' deben ser satis-fechas por entero antes de expedir el Tesorero el recibo co-*366rrespondiente por la contribución de herencia. La corte inferior subraya y da énfasis a las palabras de la ley dispo-niendo que se trasmita al Tesorero un recibo de contribucio-nes en prueba de que se há pagado por entero sobre dichos bienes la contribución sobre la propiedad impuesta por este título.
El demandado apelante arguye que en ninguna parte de la ley se dice que las contribuciones que deban satisfacerse sean las que se adeudan a la fecha- de la muerte del causante y sos-tiene que con la notificación de defunción debe acompañarse el último recibo de la contribución impuesta sobre los bienes relictos, es decir, el recibo que acredite que se ha pagado por entero la contribución sobre la propiedad impuesta por el tí-tulo noveno del Código Político, que comprende el capítulo primero, que se refiere a contribuciones sobre la propiedad. El artículo 5 de la Ley No. 99 de 1925 es una copia literal del artículo 372 del Código Político. Por eso dice la ley que se trasmitirá un recibo de contribución en prueba de que se ha pagado por entero sobre dichos bienes la contribución im-puesta por este título. Las palabras “este título” se refie-ren al título noveno del Código Político, que en su capítulo primero trata de la contribución sobre la propiedad, en el se-gundo de arbitrios, y en el tercero de la contribución sobre herencia. Esas palabras no pueden referirse a la Ley No. 99 que consta de diez y seis artículos y no contiene división al-guna en títulos o capítulos.
La contribución sobre la propiedad, materia de que trata el capítulo primero del título onceno del Código Político, se impone sobre los bienes muebles e inmuebles existentes en cada uno de los municipios de la isla a nombre de su dueño el día 15 de enero de cada año y a base de años fiscales que comienzan el día primero de julio de un año natural y ter-minan el día 30 de junio del siguiente año natural. Las con-tribuciones así impuestas serán pagaderas semestralmente por adelantado los días primeros de julio y enero de cada año. La contribución impuesta por el corriente año económico y *367por los tres años económicos anteriores constituye un gravamen preferente a cualesquiera otros gravámenes que pesen sobre la propiedad. Esta contribución constituye una carga real superior a cualquier otra. No ocurre así con los gravá-menes anteriores, y por esta razón arguye el demandado ape-lante que el Tesoro Insular no quedaría suficientemente ga-rantido si no se exigiese el pago de las contribuciones adeu-dadas en el momento de notificarse la defunción.
Copiamos a continuación el artículo 5 de la referida Ley que sirvió de base a la corte inferior para pronunciar su sen-tencia y cuya interpretación bá sido ampliamente discutida por las partes desde sus respectivos puntos de vista:
“Será deber de todo administrador, albacea o fideicomisario, o de cualquiera de ellos que actúe en Puerto Rico, y de cualquier subadmi-nistrador, agente o persona autorizada legalmente para administrar los bienes o cualquiera parte de ellos en Puerto Rico, trasmitir al Tesorero de Puerto Rico, sesenta días después del fallecimiento de la persona a quien representen, una notificación jurada de dicbo fa-llecimiento, haciendo constar claramente en ella el nombre y residen-cia del referido difunto; la fecha del fallecimiento; si muere intes-tado, y, en caso contrario, el nombre del notario en cuyo protocolo radique el testamento; y tan exactamente como sea posible, el mon-tante, valor, descripción y situación de los bienes del difunto; los nombres y grados de parentesco de los herederos, mandatarios y le-gatarios, y la parte proporcional y descripción de los -bienes que a cada uno correspondan; los nombres de todos los administradores, albaeeas o fideicomisarios de los bienes de dicho difunto, y con dicha notificación se trasmitirá adjunto un recibo de contribución, en prueba de que se ha pagado por entero sobre dichos bienes la contribución sobre la propiedad impuesta por este título. Y cualquier administra-dor, albacea o fideicomisario que deje de suministrar al Tesorero dicha notificación, dentro del plazo aquí especificado, será considerado culpable de un delito menos grave, y si resultare convicto de él, in-currirá personalmente en multa de cien (100) a1 mil (1,000) dólares.”
El artículo anteriormente transcrito dispone la transmi-sión al Tesorero de un recibo donde se acredite que se fia pagado por entero la contribución. La ley protege al Pueblo de Puerto Rico con el propósito evidente de ofrecerle las *368necesarias garantías para que sns derechos a cobrar la con-tribución en toda su integridad no puedan ser afectados. El artículo 11 de la Ley No. 99 impone al Tesorero la obligación de expedir recibos especiales por triplicado al pagarse la con-tribución de herencia. El artículo 12 dice:
“Ningún tribunal 'aprobará la división o distribución de los bienes de ningún fallecido, ni permitirá la liquidación final de las cuentas de ningún albacea, 'administrador, fideicomisario o persona que ad-ministre cualesquiera1 bienes, a menos de haberse presentado y ex-hiban el recibo o los recibos especiales,, según lo dispuesto en el ar-tículo 11 de esta Ley; y ningún .notario expedirá, autorizará o certi-ficará instrumento alguno de sentencia, división o distribución, enaje-nación o hipoteca de bienes, a menos de haberse presentado dicho recibo o recibos, expedidos por el Tesorero; y ningún registrador ins-cribirá en ningún registro a su cargo, instrumento alguno ni fallo, sentencia o auto judicial autorizado, dictado o emitido en relación con l’a división, distribución o entrega de dichos bienes, a menos de ha-berse presentado el recibo o recibos expedidos por el Tesorero ...”
A tenor de lo que dice este artículo, queda prohibida la aprobación de la división o distribución de los bienes y la liquidación de las cuentas de albaceazgo y administración, mientras no se exhiban los recibos a que se refiere el artículo 11; pero una vez expedidos estos recibos, las partes pueden obtener la aprobación de las operaciones mencionadas. Los mismos herederos así lo confiesan, cuando dicen que necesi-tan los recibos para inscribir los bienes a su nombre a fin de poderlos hipotecar. El propósito de la ley no puede ser autorizar operaciones que obstaculicen o impidan que El Pueblo de Puerto Rico pueda sujetar toda la propiedad al pago de las contribuciones, sin tener que limitarse a cobrar las que correspondan al corriente año económico y a los tres años económicos transcurridos con anterioridad como pudiese ocurrir en caso de que mediasen terceras personas..
En el presente caso el administrador del caudal heredi-tario y los propios herederos han permanecido más de tres años y medio, cerca de cuatro años, en completa inactividad,, *369sin dirigirse al Tesorero de Puerto Eico para notificarle la defunción de la señora Yeve y Díaz y cumplir con las demás disposiciones de la ley. Esta notificación lia debido hacerse sesenta días después de ocurrido el fallecimiento. La viola-ción de la ley por parte de los interesados no puede relevarles del deber de pagar todas las contribuciones. El propósito de la ley es asegurar el pago de dichas contribuciones antes de que se distribuyan los bienes entre los herederos y se inscri-ban a su nombre y puedan disponer de los mismos en perjuicio de los intereses del Pueblo de Puerto Eico. El hecho de que se haya fijado un plazo para notificar al Tesorero y que este mandato legislativo haya quedado incumplido no autoriza a los herederos para dar al traste con el propósito de la ley, asegurándose el medio de inscribir los bienes a su nombre, sin haber exhibido un recibo del pago de las contribuciones, según lo dispone expresamente la ley. El Tesorero no está obligado a reconocer por escrito que se ha cubierto toda la contribución de herencia mientras no se le exhiba un recibo de haberse pagado por completo todas las contribuciones.
El artículo 332 del Código Político pone de relieve el es-píritu que anima a nuestra Asamblea Legislativa en lo que respecta al cobro de las contribuciones que pesan sobre los bienes de una persona que ha fallecido. Este artículo dispone que “ningún albacea ni administrador de los bienes de un fallecido dividirá o distribuirá dichos bienes, hasta después que todas las contribuciones vencidas hayan sido satisfechas, y ningún registrador inscribirá ningún documento de adju-dicación o participación de la propiedad de ningún fallecido por la cual no hayan sido satisfechas las contribuciones co-rrespondientes. ’ ’
La Ley No. 20, aprobada en 27 de abril de 1933 (Leyes de 1932-1933, pág. 233), agrega un artículo a la Ley No. 99, de-nominado artículo 5 a, que dice así:
“En el caso de que los herederos, mandatarios y legatarios carecie-ran de dinero en efectivo para pagar las contribuciones sobre la pro-piedad de propiedades trasmitidas en herencia y para pagar la contri-*370bución de herencia impuesta por esta Ley, el Tesorero de Puerto Rico queda autorizado para permitir al albacea, administrador o fideicomisa-rio que venda la parte de los bienes relictos que fuere necesariamente indispensable a fin de allegar fondos suficientes para el pago de las referidas contribuciones y el registrador de l'a propiedad queda auto-rizado, en estos casos, a inscribir los documentos que al efecto se li-bren. ’ ’
El artículo que antecede es una prueba evidente de que nuestra Legislatura parte de la base de que, mientras no se pague la contribución de herencia y las contribuciones sobre la propiedad, no puede disponerse de los bienes hereditarios. Y es claro que si el propósito de la ley es impedir que se traspasen estos bienes sin haberse satisfecho previamente la contribución, no debe colocarse a los herederos en condicio-nes de realizar lo que la misma ley trata de evitar.
La corte inferior, en su opinión, cita la sanción penal contenida en el artículo 5, en virtud de la cual si el adminis-trador, albacea o fideicomisario dejase de suministrar al Te-sorero la notificación, incurrirá en misdemeanor, así como las disposiciones del artículo 9 de la propia ley, al efecto de que de no pagarse la contribución de herencia que se imponga dentro de un año contado desde la fecha del fallecimiento del causante, se cargarán y cobrarán intereses sobre ella al tipo del 10 por ciento. No vemos la relación que pueda tener esta penalidad con el alcance y extensión de la disposición de la ley requiriendo prueba de que se ha pagado por entero la contribución sobre la propiedad. Estas penalidades no ami-noran ni extienden la obligación de pagar que siempre sub-siste en toda su integridad.
 Además, el auto de mandamus debe ser expedido por la Corte en el ejercicio de una sana discreción. Es un remedio que se concede para reparar agravios inferidos en violación de la ley, no para estimular que se violen sus preceptos. A pesar de su carácter rígido y severo, no puede decirse que este procedimiento sea completamente ajeno a los principios de equidad. No debe invocar este remedio ex-traordinario quien ha violado la misma ley bajo cuyos pre-*371ceptos pretende ampararse. No es de esperarse que una corte de justicia expida un auto de mandamus para proteger los derechos de una parte qne no lia cumplido con los debe-res que le ban sido impuestos, con perjuicio de los derechos del Pueblo de Puerto Pico. Maisonave v. Domenech, Tesorero, 45 D.P.R. 247.
Ahora bien, hemos visto que la enmienda de 1933 autoriza al Tesorero para permitir al albacea, administrador o fideicomisario la venta de parte de los bienes relictos qne fuere necesariamente indispensable a fin de allegar fondos suficientes para el pago de las contribuciones sobre la propiedad. Con este único y exclusivo fin puede permitirse la venta. Se ofrece, mediante esta disposición, a los herederos y al Tesoro Insular un medio de ponerse de acuerdo, obviar dificultades y facilitar el pago de las contribuciones, aunque se hayan originado con anterioridad a la aprobación de la ley.
Los peticionarios alegan que tienen urgente necesidad de hipotecar los bienes para levantar fondos necesarios a fin de pagar al propio Tesorero de Puerto Pico las contribuciones adeudadas, así como otras deudas relacionadas con la parti-ción de bienes. Siendo ello así, no debe haber dificultad para llegar a un acuerdo que garantice los derechos del Pueblo de Puerto Pico y facilite a los peticionarios los medios de obtener los fondos que necesiten para realizar su propósito. Los hechos alegados demuestran que no hay desacuerdo entre las partes. Los peticionarios desean pagar y el demandado desea hacer efectivos los créditos del Tesoro Insular. Üni-camenté hace falta que surja una fórmula conciliadora que armonice ambos intereses, y facilite la realización del obje-tivo perseguido por una y otra parte, que es el pago de las cantidades que se adeudan al Tesoro Insular.

Deloe revocarse la sentencia apelada y dictarse otra en su lugar desestimando la solicitud, sin especial condenación de costas.

El Juez Asociado Señor Wolf disintió.*